                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ADAM HILL
ADC #601559                                                                          PLAINTIFF

VS.                                3:21-CV-00046-BRW-JJV

JOE PAGE, III, Warden, Grimes Unit, , et al.                                     DEFENDANTS

                                            ORDER

         I have reviewed the Partial Recommended Disposition submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed.

After careful review, I approve and adopt the Partial Recommended Disposition in all respects.

         Accordingly, Defendants’ Motion to Dismiss (Doc. 33) is GRANTED, and Plaintiff’s

claims against Defendants Payne, Straughn, Page, Davis, and Young be DISMISSED without

prejudice. Plaintiff may procced with his failure to protect claim against Defendant Creasey.

I certify that an in forma pauperis appeal from this Order would not be taken in good faith.1

          IT IS SO ORDERED this 2nd day of June, 2021.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
